DAVIDSON, P. J.
Relator resorted to a writ of habeas corpus to obtain bail under a charge of murder, and the court, upon the hearing, remanded him to custody.
We have read the record, and do not purpose to discuss the facts, but have reached the conclusion that the court was in error in refusing bail. The "judgment is reversed, and relator is granted bail in the sum of $3,000. Upon the giving of bond in the terms of the law the officer holding relator in custody will discharge him.
Reversed, and bail granted.